Order entered February 22, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01308-CV

                             KAREN DAVISON, Appellant

                                            V.

           PLANO INDEPENDENT SCHOOL DISTRICT, ET AL, Appellees

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-01389-2012

                                        ORDER
      We GRANT appellant’s February 15, 2013 agreed motion to file an amended brief TO

THE EXTENT that appellant shall file an amended brief on or before March 14, 2013.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE